Laughlin, J. (dissenting):
Plaintiff was employed by the defendant’s advertising manager and it accepted his employment, and he performed the duties to which he was assigned by the advertising manager, and the defendant paid the salary which the advertising manager agreed to pay for a period of about nine months, and then it discharged him. His employment at first was by the week, but before the end of four months, and before leasing and furnishing an apartment in the city of Greater New York, he determined to obtain a contract by the year, which was a reasonable period of employment for the services he was rendering; and he applied to the advertising manager who had originally employed him, who, after consideration and deliberation, gave him a formal letter of employment for a year on the stationery of the defendant, and his services continued under that employment without its being repudiated or questioned until his discharge. I am of opinion that he was not, as matter of law, put upon inquiry with respect to the advertising manager’s authority, and that the jury were justified in find*504ing either that the advertising manager was authorized to employ him for a year, or that the defendant clothed its advertising manager with apparent authority to make the contract and was chargeable with knowledge of the agreement under which plaintiff was induced to remain in its employ.
I, therefore, vote for affirmance.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.